Hanna, J.
The complaint avers, that before the filing thereof, “a complaint which had been, previously, etc., within the time prescribed by the statute, filed, in favor of said plaintiffs, against said estate, for the sum of two hundred and two dollars and two cents, was allowed by this Court, at its December term of said year.” Ability to pay and non-payment were averred. A demurrer to the complaint was overruled, judgment against defendant.
It. is urged, that the complaint is defective, because no *389copy of the record of allowance, nor of the claim allowed, is filed, and we are cited to Reasor v. Raney, 14 Ind. 441.
Asa Iglehart, for the appellant.
Charles JE. Marsh, for the appellees.
The allowance made by the Court appears to have been the foundation of the action, and a transcript should, therefore, have been filed with the complaint, which was had in its absence.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.